                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION
UNITED STATES OF AMERICA             §
                                     §
v.                                   §       CRIMINAL ACTION H-17-385
                                     §
GWENDOLYN BERRY                      §

                             MEMORANDUM OPINION AND ORDER

       Pending before the court are Gwendolyn Berry and Michael Berry’s motions to quash the

writs of garnishment against Michael Berry’s two retirement accounts. Dkts. 116, 108, 125, 129.

Having considered the motions, responses, replies, and the applicable law, the court is of the opinion

that the motions to quash the writ of garnishment should be DENIED.

                                         I. BACKGROUND

       Michael Berry is defendant Gwendolyn Berry’s spouse. Mrs. Berry is currently serving fifty-

one months imprisonment for wire fraud, mail fraud, and making and subscribing a false tax return.

Dkt. 98. Mrs. Berry is required to pay $2,165,126.40 in restitution. Id. On September 24, 2018, the

government filed an application for writ of garnishment against five separate investment accounts

held by Vanguard, the plan administrator. Dkt. 85. After a hearing was held on October 16, 2018,

on the government’s motion for writ of garnishment, the government re-filed its application for writ

of garnishment. See Dkt. 93. In its re-filed application, the government specified that it sought to

garnish one hundred percent of the value of Mrs. Berry’s accounts and fifty percent of the value of

Mr. Berry’s investment accounts ending in #1212 and #0513. Dkt. 104.

       The government seeks to garnish fifty percent of Mr. Berry’s retirement accounts based on

Fifth Circuit case law that allows restitution liens to attach to the non-debtor’s solely managed

community property. Dkt. 104. Both Mr. and Mrs. Berry have objected to and moved to quash the

writs of garnishment against Mr. Berry’s two retirement accounts. Dkts. 116, 108, 124, 125, 126,
127, 129.1 The Berrys contend that the writ of garnishment is improper because: (1) federal law pre-

empts the characterization of the retirement accounts; (2) even if state law applied, Mrs. Berry

waived any interest she had in the retirement accounts; (3) the writ overstates the amount of

restitution presently due; and (4) Section 303 of the Consumer Credit Protection Act limits

garnishment to twenty five percent of the account totals. Id. In the alternative, the Berrys request

the court modify the writ of garnishment to alleviate financial strain on Mr. Berry. Id.

                                           II. ANALYSIS
A.     Federal pre-emption argument

       First, the Berrys rely on Boggs v. Boggs, 520 U.S. 833 (1997), for the proposition that

retirement funds are not community property because state community property law is pre-empted

by federal law. Dkts. 125 at 8, 108 at 2, 124 at 1. The disputed accounts are comprised of funds that

were once regulated by ERISA and are now regulated by Section 408 of the Tax Code. Dkt. 125 at

11. The Berrys argue that “[l]ike ERISA as construed in Boggs, the federal law which is § 408

renders state efforts to categorize retirement funds as separate, community or anything else

meaningless.” Dkt. 125 at 11–12. While the preemption and alienation provisions of ERISA do not

apply, “the alienation and preemption provisions of Section 408 do.” Dkt. 125 at 11. The United

States responds that the accounts are rollover IRA accounts that are not entitled to ERISA protection

and that Boggs is inapplicable because that decision is largely based on ERISA’s anti-alienation

provision. Dkt. 117 at 6.2




       1
        Because Mr. and Mrs. Berry adopt and incorporate each other’s objections and arguments,
the court will treat all objections, even if previously characterized as individual or joint, as joint
arguments. Dkt. 129 at 5.
       2
       ERISA’s anti-alienation clause generally prohibits any assignment of retirement benefits.
29 U.S.C. § 1056(d)(1); see Guidry v. Sheet Metal Workers Nat. Pension Fund, 493 U.S. 365, 376,
110 S.Ct. 680, 107 L.Ed. 2d 782 (1990).

                                                  2
       The court finds that the accounts are no longer governed by ERISA, therefore ERISA does

not pre-empt state community property laws. See Johns v. Rozet, 826 F. Supp. 565, 567 (“. . . funds

rolled over from an employee benefit plan into an IRA are not covered by ERISA.”). The Berrys

rely on Boggs to argue that § 408, like ERISA, pre-empts state law characterization. Dkt. 125 at 8.

However, Boggs is distinguishable because the Boggs decision rests on inapplicable ERISA

provisions.3

       ERISA does not govern IRAs. See C. Scott Pryor, Rock, Scissors, Paper: ERISA, the

Bankruptcy Code and State Exemption Laws for Individual Retirement Accounts, 77 Am. Bankr.

L.J. 65, 73 (2003). There is no federal case, involving an IRA rollover, that holds that some federal

law, other than ERISA, preempts state community property law. The court is persuaded by a private

letter ruling from the Internal Revenue Service (“IRS”) addressing the devisability of a

nonparticipant spouse’s interest in the IRA rollover upon his or her death. I.R.S. P.L.R. 199937055

(Sept. 17, 1999). In Private Letter Ruling 1999-37-055, the IRS ruled that § 408(g), which provides

that § 408 is to be applied without regard to any community property laws, “does not abrogate any

substantive rights under State law.” Id. The IRS explained that § 408(g) only applies to sections 219

and 220, as such, the classification of an IRA rollover as community property was a matter of state




       3
        In Boggs, the Supreme Court found that there was a direct conflict between state law and
ERISA and did not need to inquire into whether the statutory phrase “relate to” in ERISA’s pre-
emption clause provided further support for the pre-emption claim. 520 U.S. at 1760–61.
Specifically, the Court said,
       “ERISA’s express pre-emption clause states that the Act ‘shall supersede any and all
       State laws insofar as they may now or hereafter relate to any employee benefit plan
       . . .’ § 1144(a). We can begin, and in this case end, the analysis by simply asking if
       state law conflicts with the provisions of ERISA or operates to frustrate its objects.
       We hold that there is a conflict, which suffices to resolve the case. We need not
       inquire whether the statutory phrase “relate to” provides further and additional
       support for the pre-emption claim.”
Id.

                                                 3
law. Id. Accordingly, § 408(g) cannot be held to mean that Sec. 408 preempts state community

property law. Id.

       Similarly, the Berrys’ argument that § 408(a)(4)’s anti-alienation requirement preempts state

community property law fails. § 408(a)(4) provides that the “interest of an individual in the balance

in his account is nonforfeitable.” 26 U.S.C.A. § 408 (West). While ERISA’s anti-alienation

provision generally prohibits the assignment of retirement benefits except for two statutory

exceptions, § 408(a) is not as narrow. See Boggs, 520 U.S. at 850. Under § 408(a), the beneficiary

of an account may assign the account to a third person and may withdraw money from the account

at any time. In re Dunn, 5 B.R. 156, 158 (Bankr. N.D. Tex. 1980). As such, the ERISA provisions

are not analogous to § 408's provisions. Because § 408's preemption and alienation provisions

cannot be read to mean that they preempt state community property laws, the Berrys’ federal

preemption argument fails.

B.     State law argument

       Second, the Berrys argue that the Vanguard accounts are governed by Pennsylvania law

because the custodial agreement has a provision that states that the funds held “shall be governed

by and construed, administered and enforced according to the law of the Commonwealth of

Pennsylvania . . .” Dkt. 129 at 2. According to the Berrys, under Pennsylvania law, Gwendolyn

Berry waived her rights to the funds in the Vanguard accounts which removes that property from the

marital estate. Id. But even if Texas law applies, the Berrys argue, Texas has a similar statute that

yields the same result. Id. at 4. The government argues that Mrs. Berry did not sign a waiver to her

community property interest in the retirement accounts.4




       4
        The government did not respond to the Berrys’ argument that Pennsylvania law changes the
analysis. The court will assume the government believes Texas law applies based on previous
arguments.

                                                 4
       As a threshold matter, the court determines that Texas law applies. The Berrys cite no

authority for the proposition that Pennsylvania law applies. The Berrys were domiciled in Texas.

Accordingly, the characterization of the retirement accounts is governed by Texas community

property law. See I.R.S. P.L.R. 8040101 (July 15, 1980) (ruling that the classification of the IRAs

governed by section 408 of the Internal Revenue Code as community property depended on the laws

of the state where the couple was domiciled); see also J. Thomas Oldham, Conflict of Laws and

Marital Property Rights, 39 Baylor L. Rev. 1255, 1274 (1987) (explaining that the majority rule is

that rights in personalty are determined by the law of the state where the couple was domiciled).

Under Texas law, retirement benefits accrued during marriage are presumptively community

property, but those accrued before marriage are not. Howard v. Howard, 490 S.W.3d 179, 184 (Tex.

App.—Houston [1st Dist.] 2016, pet. denied), reh'g overruled (June 2, 2016); Tex. Fam. Code Ann.

§ 3.002 (West) (“Community property consists of the property, other than separate property, acquired

by either spouse during marriage.”); see also Freeman v. Freeman, 387 S.W.3d 772, 774 (Tex.

App.—El Paso 2012, no pet.)(noting that military retirement benefits earned during the marriage are

considered community property). The presumption of community property can only be overcome

by clear and convincing evidence Tex. Fam. Code Ann. § 3.003 (West).

       The court agrees with the government that Mrs. Berry did not waive her interest in the

retirement accounts. See Dkt. 108-1. Mrs. Berry waived her right to the qualified joint-and-survivor

annuity due to the fact Mr. Berry chose a lump sum as a payment instead of the fifty percent joint-

and-survivor annuity with the spouse as the coannuitant. Id. Accordingly, the alleged “waiver” did

not waive Mrs. Berry’s community property interest in the disputed accounts. Mrs. Berry has a one-

half interest in Mr. Berry’s retirement accounts, his sole managed community property. See United

States v. Loftis, 607 F.3d 173, 176 (5th Cir. 2010) (describing retirement accounts as solely managed

community property); see also Tex. Fam. Code Ann. § 3.102(a) (West) (defining sole management


                                                 5
community property as property that the “spouse would have owned if single, including: (1) personal

earnings; (2) revenue from separate property; (3) recoveries for personal injuries; and (4) the increase

and mutations of, and the revenue from, all property subject to the spouse’s sole management,

control, and disposition.”).

       Accordingly, retirement accounts are community property.5 Restitution liens can attach to

the following community property in Texas: (1) “all of the debtor’s solely managed community

property”; (2) “all of the couple’s jointly managed community property”; and (3) “the debtor’s one-

half interest in [her] non-debtor spouse’s solely managed community property, including [his]

income.” United States v. Elashi, 789 F.3d 547, 551 (5th Cir. 2015); see also Loftis, 607 F.3d at

178–79 n. 7 (holding that the government was entitled to garnish the debtor’s one half interest in any

community property solely managed by the non-debtor, including retirement accounts). Because

Mrs. Berry, the debtor, has a one-half interest in her husband’s solely managed community property,

the government can seek to garnish that one-half interest in the accounts.6 It is irrelevant that Mr.

Berry is not the judgment debtor.

C.     Consumer Credit Protection Act argument

       Third, the Berrys argue that even if the government is able to garnish Mr. Berry’s retirement

accounts, the government cannot garnish more than twenty-five percent of Mrs. Berry’s interest

under § 303 of the Consumer Credit Protection Act (“CCPA”). Dkts. 116 at 4, 125 at 17–18. The

CCPA limits the maximum garnishment to twenty-five percent of “earnings for that week.” 15



       5
        The Berrys do not seem to make any specific arguments related to Mr. Berry's Brokerage
Account ending in #1212. Investment accounts are presumptively community property unless a party
can prove by clear and convincing evidence that the accounts are separate property. Tex. Fam. Code
Ann. § 3.003(West). Mr. Berry did not provide such evidence.
       6
        The government cannot seek to garnish Mr. Berry’s one-half interest in the retirement
accounts or the portion of the retirement accounts that are his separate property because they were
accrued before marriage.

                                                   6
U.S.C. § 1673. The CCPA defines “earnings” as “compensation paid or payable for personal

services, whether denominated as wages, salary, commission, bonus, or otherwise, and includes

periodic payments pursuant to a pension or retirement program.” 15 U.S.C. § 1672(a).

       “The Supreme Court has cautioned that the terms ‘earnings’ and ‘disposable earnings’ under

the CCPA are ‘limited to ‘periodic payments of compensation and (do) not pertain to every asset that

is traceable in some way to such compensation.’” United States v. Decay, 620 F.3d 534, 543 (quoting

Kokoszka v. Belford, 417 U.S. 642, 651, 94 S.Ct. 2431, 41 L.Ed 2d 374 (1974)). Whether the

government is limited to twenty-five percent of the earnings in the retirement account depends on

whether Mr. Berry is receiving periodic payments or he has the ability to cash-out. Id. at 544–45

(“The fact that [the restitution debtor] possessed the option to either cash-out his retirement account

or wait and receive future monthly benefits allows the United States to seek an order compelling [a

cash-out of his] benefits.”). When Mr. Berry created the rollover IRA, he chose that the entire

benefit be paid in one lump sum. Dkt. 108-1. As such, while Mr. Berry is required to take an annual

minimum distribution each year because of tax laws, he also has the uninhibited ability to withdraw

all of the money in one lump sum. Colvin v. Alta Mesa Res., Inc., 920 S.W.2d 688, 690 (Tex.

App.—Houston [1st Dist.] 1996, writ denied) (The beneficiary of an IRA “has an unlimited capacity

to reach the funds.”); see also Dkt. 118. Accordingly, the twenty-five percent limit under the CCPA

does not apply to the retirement accounts at issue

D.     Facial invalidity argument

       The Berrys argue that the writ of garnishment overstates the amount due because it includes

a future debt to the IRS which is currently not due. Dkts. 116, 129 at 5–6. The restitution owed to

the IRS is still part of the restitution judgment owed by Mrs. Berry and does not invalidate the writ

of garnishment. The MVRA allows the government to enforce a restitution order in the same

manner as a civil judgment and enforce restitution orders “aggressively.” See United States v.


                                                  7
Ekong, 518 F.3d 285, 286 (5th Cir. 2007) (holding that under the Mandatory Victim Restitution Act

(“MVRA”), the government was entitled to seek immediate payment of the restitution judgment even

though the criminal judgment specified that restitution was to be paid in installments). Accordingly,

the Berrys’ objection that the writ of garnishment is facially defective is denied.

E.     Equitable argument

       Alternatively, the Berrys request relief pursuant to 18 U.S.C. § 3664 to modify the writ of

garnishment to reduce the financial strain on Mr. Berry. Dkt. 125 at 20–21. To the extent the Berrys

are making an equitable argument to modify the writ of garnishment, the court denies that request.

The writ of garnishment is only seeking Mrs. Berry’s community property interest in the disputed

accounts and the court finds there is no hardship that would require a modification of the writ.

       In conclusion, the retirement accounts in dispute are Mr. Berry’s sole managed community

property. Under Texas law, the government may garnish the judgment debtor’s one-half interest in

the sole managed community property of the non-debtor. Therefore, the government may garnish

Mrs. Berry’s one-half interest in Mr. Berry’s retirement accounts.

                                        III. CONCLUSION

       The Berrys’ motions to quash or modify the writ of garnishment against Mr. Berry’s

retirements accounts ending in #1212 and #0513 are DENIED.



       Signed at Houston, Texas on December 17, 2018.




                                                             Gray H. Miller
                                                       United States District Judge




                                                  8
